UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22135 Academy Funds Trust (Exact name of registrant as specified in charter) 325 Chestnut Street Suite 512 Philadelphia, PA 19106 (Address of principal executive offices) (Zip code) Jonathan Kopcsik Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 (Name and address of agent for service) 215-979-3754 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2015 Date of reporting period:February 28, 2015 Item 1. Schedule of Investments. Innovator Matrix Income Fund Schedule of Investments February 28, 2015 (Unaudited) Shares Value REAL ESTATE INVESTMENT TRUSTS - 33.11% Diversified - 5.67% EPR Properties $ New Residential Investment Corp. Whitestone REIT Health Care - 2.16% Senior Housing Properties Trust Hotels - 3.67% Hospitality Properties Trust Mortgage - 19.27% American Capital Mortgage Investment Corp. Apollo Commercial Real Estate Finance, Inc. Capstead Mortgage Corp. Invesco Mortgage Capital, Inc. Northstar Realty Finance Corp. Starwood Property Trust, Inc. Office Property - 2.34% American Realty Capital Properties, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $28,079,699) $ COMMON STOCKS - 6.96% Deep Sea, Coastal, and Great Lakes Water Transportation - 4.09% Ship Finance International Ltd. $ General Freight Trucking - 0.97% Student Transportation, Inc. Wired Telecommunications Carriers - 1.90% Frontier Communications Corp. TOTAL COMMON STOCKS (Cost $5,390,034) $ MASTER LIMITED PARTNERSHIPS - 34.78% Death Care Services - 2.63% StoneMor Partners L.P. $ Deep Sea, Coastal, and Great Lakes Water Transportation - 2.15% Navios Maritime Partners L.P. Oil and Gas Extraction - 2.33% Vanguard Natural Resources, LLC Other Financial Investment Activities - 8.87% Apollo Global Management, LLC. KKR & Co., L.P. Pesticide, Fertilizer, and Other Agricultural Chemical Manufacturing - 4.90% CVR Partners L.P. Terra Nitrogen Co., L.P. Petroleum and Coal Products Manufacturing - 9.91% Calumet Specialty Products Partners, L.P. CVR Refining L.P. Northern Tier Energy L.P. Support Activities for Water Transportation - 3.99% Martin Midstream Partners L.P. TOTAL MASTER LIMITED PARTNERSHIPS (Cost $29,573,030) $ ROYALTY TRUSTS - 1.72% Petroleum and Coal Products Manufacturing - 1.72% BP Prudhoe Bay Royalty Trust $ TOTAL ROYALTY TRUSTS (Cost $1,802,333) $ BUSINESS DEVELOPMENT COMPANIES - 10.58% Closed-end Funds - 10.58% Ares Capital Corp. $ Fifth Street Finance Corp. Medley Capital Corp. Prospect Capital Corp. TOTAL BUSINESS DEVELOPMENT COMPANIES (Cost $10,436,570) $ INVESTMENT COMPANIES - 12.97% Closed-end Funds - 12.97% Avenue Income Credit Strategies Fund $ Blackrock Corporate High Yield Fund V First Trust Intermediate Duration Preferred & Income Fund Invesco Dynamic Credit Opportunity Fund Nexpoint Credit Strategies Fund Nuveen Preferred Income Opportunities Fund Stone Harbor Emerging Markets Income Fund Western Asset Emerging Markets Income Fund Western Asset Global High Income Fund TOTAL INVESTMENT COMPANIES (Cost $11,901,061) $ SHORT TERM INVESTMENTS - 0.47% Money Market Funds - 0.47% Fidelity Government Portfolio, 0.01% $ TOTAL SHORT-TERM INVESTMENTS (Cost $400,295) $ Total Investments (Cost $87,583,022) - 100.59% Liabilities in Excess of Other Assets - (0.59)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. The accompanying notes are an integral part of this Schedule of Investments. Academy Funds Trust Notes to Schedule of Investments February 28, 2015 (Unaudited) 1)Significant Accounting Policies Portfolio securities primarily listed or traded on a national or foreign securities exchange, except for debt securities, are generally valued at the closing price on that exchange, unless such closing prices are determined to be not readily available pursuant to the Innovator Matrix Income Fund’s (the “Fund”) pricing procedures. Exchange traded options are valued using composite pricing. If no sales are reported, the options will be valued by calculating the mean between the highest bid price and lowest ask price across the exchanges where the option is traded. Non-exchange traded options are valued at fair value using a mathematical model. Securities not traded on a particular day, over-the-counter securities, and government and agency securities are valued at the mean value between bid and asked prices. Open-ended mutual funds are valued at that day’s Net Asset Value (“NAV”). Short-term securities, including bonds, notes, debentures, and other debt securities, and money market instruments are valued at current market quotations as provided by an independent pricing service. Government and retail money-market funds, repurchase agreements and demand notes, which are not eligible for vendor pricing, are valued at amortized cost. Debt securities (other than short-term securities) are valued on the basis of valuations provided by a pricing service when such prices are believed to reflect the fair value of such securities. Foreign securities and the prices of foreign securities denominated in foreign currencies are translated to U.S. dollars at the mean between the bid and offer quotations of such currencies based on rates in effect as of the close of the New York Stock Exchange. Securities for which market quotations are not readily available are valued at fair value as determined in good faith by a method approved by the Board. The Trust will also use the fair value of a foreign security at the time of calculating its NAV when events following the close of foreign markets on which the foreign security trades indicate that such closing price does not reflect the foreign securities fair value. The Trust concluded that a price determined under the Fund’s valuation procedures was not readily available if, among other things, the Trust believed that the value of the security might have been materially affected by an intervening significant event.A significant event may be related to a single issuer, to an entire market sector, or to the entire market.These events may include, among other things: issuer–specific events including rating agency action, earnings announcements and corporate actions, significant fluctuations in domestic or foreign markets, natural disasters, armed conflicts, and government actions.In the event that the market quotations are not readily available, the fair value of such securities will be determined in good faith, taking into consideration: (i) fundamental analytical data relating to the investment; (ii) the nature and duration of restrictions on disposition of the securities; and (iii) an evaluation of the forces which influence the market in which these securities are purchased and sold.The members of the Trust shall continuously monitor for significant events that might necessitate the use of fair value procedures. Investment transactions are recorded on the trade date.The Trust determines the gain or loss realized from investment transactions on the basis of identified cost.Dividend income is recognized on the ex-dividend date and interest income is recognized on an accrual basis. Distributions received from the Fund’s investment in master limited partnerships (“MLPs”), real estate investment trusts (“REITs”) and royalty trusts are comprised of ordinary income, capital gains and return of capital. For financial statement purposes, the Fund uses estimates to characterize these distributions received as return of capital, capital gains or ordinary income. Such estimates are based on historical information available from each MLP, REIT or royalty trust and other industry sources. These estimates may subsequently be revised based on information received for the security after its tax reporting periods are concluded, as the actual character of these distributions is not known until after the fiscal year end of the Fund. The distributions received that are classified as return of capital reduce the cost basis of that security on the schedule of investments. Values of investments denominated in foreign currencies are converted into U.S. dollars using the spot market rates of exchange at the time of valuation. Purchases and sales of investments and dividend and interest income are translated into U.S. dollars using the spot market rates of exchange prevailing on the respective dates of such translations. Foreign securities and currency transactions may involve certain considerations and risks not typically associated with those of domestic origin. The Fund reports certain foreign currency-related transactions as components of realized gains or losses for financial reporting purposes, whereas such components are treated as ordinary income for federal income tax purposes. The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: •Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the company has the ability to access. • Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. • Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the company’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. There were no transfers between Levels 1 and 2 during the period. Transfers between levels are recognized at the end of the reporting period. Innovator Matrix Income® Fund Level 1 Level 2 Level 3 Total Real Estate Investment Trusts $ $
